Title: To George Washington from Oliver Wolcott, Jr., 12 February 1795
From: Wolcott, Oliver Jr.
To: Washington, George


        
          Sir,
          Treasury Department Feb: 12th ’95.
        
        I have the honor to inclose a draft of an instrument for constituting a temporary Comptroller of the Treasury.
        I have had a conference with the auditor & I learn from him that he will undertake to perform any duties which in the

judgment of the President the public interest may require; but as he is engaged jointly with the Commissioner of the revenue in the settlement of certain important accounts, it is questionable whether the business of the Department will not suffer considerable interruption by his removal. But in case the auditor is designated, I take the liberty to recommend Mister William Simmons, the principal Clerk, as a suitable person to conduct temporarily the business of the Auditor’s office.
        Mr Henry Kuhl, principal clerk in the Comptrollers’ office, would I am confident ably & faithfully perform any duties in the Comptrollers office relative to the current business. in cases of doubt or difficulty it would be a matter of course for him to suspend any decision until a Comptroller of the Treasury should be appointed. I have the honor to be &c.
        
          Olivr Wolcott Jr
        
      